     CaseCase
         2:20-cr-00344-JAD-DJA
              2:20-cr-00344-JAD-DJA
                                Document
                                    Document
                                         10 *SEALED*
                                              12 Filed 12/23/20
                                                        Filed 12/22/20
                                                                  Page 1Page
                                                                         of 121 of 6




 1    Michael L. Becker, Esq.
      LAS VEGAS DEFENSE GROUP, L.L.C.
 2    2970 W Sahara Avenue
      Las Vegas, NV 89102
 3    Phone: (702) 530-2325
      Fax: (702) 926-4345
 4    Michael@702defense.com
 5    Representing defendant KENTON HARDY KING
 6
 7                               UNITED STATES DISTRICT COURT
                                             For the
 8                                    DISTRICT OF NEVADA
 9    UNITED STATES OF AMERICA,                        Case No. 2:20-cr-00344-JAD-DJA
10
                    Plaintiff,
11           v.
12    KENTON HARDY KING,
13                  Defendant.
14
15     DEFENDANT’S MOTION FOR LEAVE TO FILE MEDICAL LETTERS UNDER SEAL

16           COMES NOW, Defendant Kenton Hardy King who, by and through counsel, Michael
17
      L. Becker of the Las Vegas Defense Group, L.L.C., pursuant to Local Rule IA 10-5, hereby
18
      requests leave of the Court to file the following document UNDER SEAL:
19
                                     Letter from John A. Pacult, LCSW
20
                                      Fax from ICAN Family Services
21
22           DATED this 22nd day of December, 2020.
23                                               /s/Michael L. Becker
                                                 Michael L. Becker, Esq.
24
                                                 Attorney for Defendant
25
26
     CaseCase
         2:20-cr-00344-JAD-DJA
              2:20-cr-00344-JAD-DJA
                                Document
                                    Document
                                         10 *SEALED*
                                              12 Filed 12/23/20
                                                        Filed 12/22/20
                                                                  Page 2Page
                                                                         of 122 of 6




 1       1. APPLICABLE LOCAL RULE RELATING TO SEALED DOCUMENTS
 2       A. LR IA 10-5 entitled “Sealed Documents”
 3
         Local Rule IA 10-05 entitled “Sealed Documents” states as follows:
 4
             (a) Unless otherwise permitted by statute, rule or prior court order, papers filed with a
 5               court under seal must be accompanied by a motion for leave to file those
 6               documents under seal.

 7       B. LR IC 4-1(c)
 8           Local Rule IC 4-1(c) entitled “Service” states as follows:
 9
             (b) Paper Service. Service of documents in paper form is required in the following
10               circumstances, even if the document is electronically filed:
11                  (4) When a document is filed under seal. See LR IA 10-5.
12
             Per the attached affidavit of counsel, Defendant seeks leave to file medical letters
13
      under seal because they contain confidential medical/mental health related information.
14
15           DATED this 22nd day of December, 2020.

16                                                 /s/Michael L. Becker
                                                   Michael L. Becker, Esq.
17                                                 Attorney for Defendant
18
19
20
21
22
23
24
25
26
                                                      2
     CaseCase
         2:20-cr-00344-JAD-DJA
              2:20-cr-00344-JAD-DJA
                                Document
                                    Document
                                         10 *SEALED*
                                              12 Filed 12/23/20
                                                        Filed 12/22/20
                                                                  Page 3Page
                                                                         of 123 of 6




 1    Michael L. Becker, Esq.
      LAS VEGAS DEFENSE GROUP, L.L.C.
 2    2970 W Sahara Avenue
      Las Vegas, NV 89102
 3    Phone: (702) 530-2325
      Fax: (702) 926-4345
 4    Michael@702defense.com
 5    Representing defendant KENTON HARDY KING
 6
 7                                UNITED STATES DISTRICT COURT
                                              For the
 8                                     DISTRICT OF NEVADA
 9    UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00344-JAD-DJA
10                                                        AFFIDAVIT OF MICHAEL L.
                     Plaintiff,
                                                          BECKER (LR IA 10-5(C))
11           v.
12    KENTON HARDY KING,
13                   Defendant.
14
15
      I, MICHAEL L. BECKER, under penalty of perjury, declare as follows:
16
17           1. I am over 18 years and have personal kowledge of the facts stated herein and I

18                am competent to testify to the facts herein and will so testify if called upon.
19           2. In accordance with Local Rule IA 10-5(a), this affidavit is provided to show
20
                  good cause why Defendant is seeking the Leave to File said documents under
21
                  seal, namely, letters from medical providers because they contain confidential
22
23                medical/mental health related information

24
25
26
                                                      3
     CaseCase
         2:20-cr-00344-JAD-DJA
              2:20-cr-00344-JAD-DJA
                                Document
                                    Document
                                         10 *SEALED*
                                              12 Filed 12/23/20
                                                        Filed 12/22/20
                                                                  Page 4Page
                                                                         of 124 of 6




 1           In declare under the penalty of perjury on information and belief under the laws of
 2    the State of Nevada and the United States that the foregoing is true and correct to the
 3
      best of my knowledge.
 4
             DATED this 22nd day of December, 2020.
 5
                                                 /s/Michael L. Becker
 6                                               Michael L. Becker, Esq.
 7                                               Attorney for Defendant

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    4
     CaseCase
         2:20-cr-00344-JAD-DJA
              2:20-cr-00344-JAD-DJA
                                Document
                                    Document
                                         10 *SEALED*
                                              12 Filed 12/23/20
                                                        Filed 12/22/20
                                                                  Page 5Page
                                                                         of 125 of 6




 1                                UNITED STATES DISTRICT COURT
                                              For the
 2                                     DISTRICT OF NEVADA
 3
      UNITED STATES OF AMERICA,                      Case No. 2:20-cr-00344-JAD-DJA
 4
                     Plaintiff,
 5
             v.
 6
      KENTON HARDY KING,
 7
                     Defendant.
 8
 9
10                                            ORDER

11           Based upon the above-mentioned Motion and Affidavit and GOOD CAUSE
12    APPEARING, IT IS HEREBY ORDERED that DEFENDANT’S MEDICAL
13
      LETTERS be filed under seal.
14
15
16
                  23rd
17    Dated this ____ day of December, 2020    ______________________________________
                                               UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
                                                 5
     CaseCase
         2:20-cr-00344-JAD-DJA
              2:20-cr-00344-JAD-DJA
                                Document
                                    Document
                                         10 *SEALED*
                                              12 Filed 12/23/20
                                                        Filed 12/22/20
                                                                  Page 6Page
                                                                         of 126 of 6




 1                                CERTIFICATE OF SERVICE

 2           I, MICHAEL L. BECKER, certify that the following individual was served with a
 3
      copy of the MOTION FOR LEAVE TO FILE MEDICAL LETTERS UNDER SEAL by
 4
      mailing a copy to:
 5
 6    Supriya Prasad
      Assistant United States Attorney
 7    United States Attorney’s Office, District of Nevada
      501 Las Vegas Blvd. South, Suite 1100
 8    Las Vegas, NV 89101
 9
      DATED: December 22, 2020
10
11
12                                              _____________//s//_______________
                                                Michael L. Becker
13                                              Attorney for Defendant
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   6
Case 2:20-cr-00344-JAD-DJA
     Case 2:20-cr-00344-JAD-DJA
                            Document
                                 Document
                                     10-1 *SEALED*
                                           12 Filed 12/23/20
                                                      Filed 12/22/20
                                                               Page 7 Page
                                                                      of 12 1 of 1




         JOHN S. PACULT, LCSW, INC.
                6655 W. Sahara, Suite B200, Las Vegas, Nevada 89146
                   Telephone: (702) 248-5456 Fax: (702) 889-4232

December 17th, 2020



The Las Vegas Defense Group
Mr. Michael V. Castillo, Esq.
2970 W. Sahara Ave.
Las Vegas, NV 89102

Re: Mr. Kenton King

Dear Mr. Castillo,

I have seen Mr. King for multiple therapy sessions since September and he has made significant
progress. Mr. King has resumed gainful employment; has been attending an intensive outpatient
treatment program in order to address addiction and impulse control, to include Neurofeedback
to help with impulse control directly related to neurological pathways in the brain. Mr. King has
also started taking medication (Luvox) to help with impulse control and he reports having almost
no urges to act out in any way. Mr. King has also been attending Gambler’s Anonymous and
Sex Addicts Anonymous meetings and is developing increased insight into his history of
addiction along with managing any current urges to do anything impulsive.

Mr. King has made extremely good progress in two and a half months and the only session he
missed was due to contracting COVID. This therapist does not believe that Mr. King presents
any type of a flight risk and he is doing well on house arrest. Ideally, he can remain on house
arrest so he can continue with his very intensive and comprehensive outpatient treatment and
gainful employment. This therapist also believes that based upon his history and current
progress that Mr. King’s reoffense risk is in the low risk range at this time as there are no
identifiable or observable risk factors.

Respectfully submitted,




John S. Pacult, LCSW, Clinical Director
Contracted Evaluator with DJJS, the
Department of Public Safety and certified
competency evaluator
Case 2:20-cr-00344-JAD-DJA
     Case 2:20-cr-00344-JAD-DJA
                            Document
                                 Document
                                     10-2 *SEALED*
                                           12 Filed 12/23/20
                                                      Filed 12/22/20
                                                               Page 8 Page
                                                                      of 12 1 of 5
Case 2:20-cr-00344-JAD-DJA
     Case 2:20-cr-00344-JAD-DJA
                            Document
                                 Document
                                     10-2 *SEALED*
                                           12 Filed 12/23/20
                                                      Filed 12/22/20
                                                               Page 9 Page
                                                                      of 12 2 of 5
Case Case
     2:20-cr-00344-JAD-DJA
          2:20-cr-00344-JAD-DJA
                            Document
                                Document
                                     10-2 *SEALED*
                                           12 Filed 12/23/20
                                                      Filed 12/22/20
                                                              Page 10Page
                                                                      of 123 of 5
Case Case
     2:20-cr-00344-JAD-DJA
          2:20-cr-00344-JAD-DJA
                            Document
                                Document
                                     10-2 *SEALED*
                                           12 Filed 12/23/20
                                                      Filed 12/22/20
                                                              Page 11Page
                                                                      of 124 of 5
Case Case
     2:20-cr-00344-JAD-DJA
          2:20-cr-00344-JAD-DJA
                            Document
                                Document
                                     10-2 *SEALED*
                                           12 Filed 12/23/20
                                                      Filed 12/22/20
                                                              Page 12Page
                                                                      of 125 of 5
